Citation Nr: 0629608	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an esophageal mass.  

2.  Entitlement to service connection for granulomatous chest 
mass.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a right (major) thumb and 
hand laceration with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1969 to March 
1972.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which, in part, denied service connection for an 
esophageal mass and granulomatous chest mass, and denied an 
increased rating for residuals of a right thumb and hand 
laceration.  The Board remanded the appeal for additional 
development in December 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An esophageal mass was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current esophageal mass is related to 
service.  

3.  A granulomatous chest mass was not present in service, 
and there is no competent medical evidence that any current 
granulomatous chest mass is related to service.  

4.  The residuals of a right thumb laceration are manifested 
by pain, arthritis, and some limitation of motion; more than 
mild symptoms of incomplete paralysis of the radial nerve is 
not demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have an esophageal mass due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

2.  The veteran does not have a granulomatous chest mass due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right thumb and hand laceration with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.10, 4.45, 4.59, 4.124a, Part 4, Diagnostic Codes 7805-
8514 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in May 2004, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in March 
2006.  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for an 
esophageal mass and a granulomatous chest mass, any questions 
as to the appropriate disability rating or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr 5, 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In this case, the veteran's service medical records, 
including his separation examination in March 1972, are 
completely silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any respiratory or 
esophageal problems.  The veteran's separation examination in 
1972 showed his neck, throat, lungs and chest were normal, 
and a chest x-ray study was negative.  A chest x-ray study at 
entrance into military service in September 1969 was also 
negative.  

In June 1972, the veteran underwent left inguinal hernia 
repair at a VA medical facility.  A medical report at that 
time indicated that a chest x-ray study showed an old healed 
granulomatous disease; all other diagnostic studies were 
negative.  A VA chest x-ray study in January 1994 revealed 
some calcified granulomas in the right lung base and 
calcified hilar nodes.  The impression was presumed evidence 
of old granulomatous disease and some calcified mediastinal 
nodes and granuloma in the right lung base with no evidence 
of active disease.  

The first evidence of any complaints, treatment, or pertinent 
abnormalities referable to an esophageal problem was on a VA 
outpatient note in October 1996.  An upper gastrointestinal 
(UGI) study in November 1996, revealed a large subcarinal 
mass that displaced and indented the esophagus.  A chest CT 
scan in November 1996, revealed a dense mass of undetermined 
etiology behind the heart which displaced the esophagus to 
the left, and a much smaller mass in the right lower lobe.  
The masses were densely calcified and benign.  In a 
subsequent undated letter, the primary care physician 
informed the veteran of the diagnostic findings and stated 
that the two dense masses were noncancerous and that the lung 
mass was mostly likely due to an old inflammation from an 
infection.  He also indicated that the size of the lung mass 
was unchanged from an x-ray study in 1994.  When seen by VA 
in November 1997, the veteran reported that he first started 
having difficulty swallowing in 1985, and said that it had 
gotten worse over the previous two to three years.  

The two masses were also noted on a VA examination in June 
1998.  At that time, the examiner noted that the veteran was 
a smoker and that he was not on any medications for any lung 
problems.  The granulomatous lung was asymptomatic.  The 
diagnoses included esophageal mass with dysphagia, and 
granulomatous mass of the right lung, asymptomatic.  A recent 
VA chest x-ray study in March 2001 showed no change in the 
size of the two calcified masses since 1995.  

Analysis

While the veteran believes that service connection should be 
established for an esophageal mass and a granulomatous chest 
mass, he has presented no competent evidence to support his 
contentions.  At this point, it should be noted that the 
record appears to indicate that the esophageal mass and the 
granulomatous mass are separate entities.  The evidence of 
record appears to indicate that the etiology of the veteran's 
esophageal mass is not known, whereas the granulomatous mass 
is shown by the record generally considered to be due to 
infection.  In this case, at least two VA physicians have 
opined that the granulomatous mass was probably caused by an 
old infection.  

As indicated above, the service medical records, including 
chest x-ray studies at entrance and separation from service 
failed to reveal any evidence of a chest mass, including an 
esophageal or granulomatous mass.  Although a granulomatous 
mass was first detected in June 1972, some three months after 
discharge from service, it was not shown to have been present 
in service.  The fact that the mass was characterized as 
"old" when first detected in June 1972, is not, by itself, 
a basis to conclude that it was present in service or that it 
was, in any way, related to service.  The competent evidence 
of record indicates that the granulomatous mass in the lower 
lobe of the right lung was most likely caused by an old 
infection, and the veteran has presented no evidence to the 
contrary.  

In this case, the service medical records showed no evidence 
of any type of respiratory problem or infection, nor was 
there any objective or diagnostic evidence that a 
granulomatous mass was present in service.  Based on the 
medical opinions concerning the etiology of the granulomatous 
mass and the fact that the veteran did not have any type of 
infection or other respiratory problems in service, the Board 
cannot conclude that the purported infection occurred in 
service without resort to speculation.  To the extent that 
any lung infection may have occurred prior to service, the 
Board notes that there is no evidence of a granulomatous mass 
detected on chest x-ray studies at entrance or separation 
from service.  Thus, there is no evidence of record that 
suggests that there would have been any aggravation or 
increase in severity beyond the natural progression of any 
disease process in service.  Finally, the granulomatous mass 
is not a malignant tumor and, therefore; not subject to the 
presumption of service incurrence under the provisions of 
38 C.F.R. § 3.309(a).  

Similarly, there was no evidence of any complaints, 
treatment, or pertinent abnormalities referable to any 
esophageal problems in service or until 1996.  At that time, 
the veteran reported that he first had difficulty swallowing 
foods in 1985, and that the problem had worsened over the 
past couple of years.  Diagnostic studies in 1996 revealed a 
nonmalignant, esophageal mass of unknown etiology.  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Here, there was no objective evidence of any respiratory or 
throat problems or any esophageal or granulomatous mass in 
service, and no evidence of an esophageal mass until many 
years after discharge from service.  Furthermore, the veteran 
has presented no competent medical evidence relating either 
the current esophageal or granulomatous mass to military 
service.  While the veteran may believe that the esophageal 
and granulomatous masses began in service, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Inasmuch as there is no evidence of respiratory problem or an 
esophageal or granulomatous mass in service, and no competent 
medical evidence relating any current disability to military 
service, the Board finds that there is no basis to grant 
service connection.  Accordingly, the appeal is denied.  

Increased Rating

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The veteran is currently assigned a 20 percent evaluation for 
residuals of a right (major) thumb and hand laceration under 
DC 8514, which provides, in pertinent part, for 70 percent 
evaluation when there is complete paralysis of the major 
extremity with drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
A 50 percent evaluation is warranted for severe incomplete 
paralysis of the major extremity; 30 percent evaluation for 
moderate paralysis, and a 20 percent evaluation for mild 
incomplete paralysis.  

Note: Lesions involving only "dissociation of extensor 
communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating 
under code 8514.  

Under DC 8514, ratings for paralysis of the radial nerve 
include all movements of the hand and fingers.  Under this 
code, evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (2005).  Neurological conditions are to be 
evaluated based upon the impairment of motor, sensory, or 
mental functioning.  38 C.F.R. § 4.120 (2005).  

In the instant case, the Board finds that an evaluation in 
excess of 20 percent for the veteran's right thumb and hand 
disability of the major extremity is not warranted under the 
criteria of DC 8514 for incomplete paralysis of the radial 
nerve group.  The veteran's complaints include pain, 
stiffness, and limitation of motion of the right thumb.  
However, the objective findings from the two VA examinations 
conducted during the pendency of this appeal have 
consistently shown no evidence of more than mild 
symptomatology and no neurological impairment.  

When examined by VA in June 1998, the veteran had full and 
painless range of motion in all digits of the right hand, 
except for some tenderness in the metacarpal joint of the 
thumb on full extension.  There was no swelling, edema, or 
effusion.  Thumb strength was 4/5, and grip strength in the 
right hand was normal at 5/5.  Dexterity from thumb to finger 
was adequate.  The examiner noted that there was no weakened 
movement, excess fatigability, incoordination, pain on 
movement, flare-ups, or actual function impairment on 
examination.  The examiner also indicated that he could not 
offer an opinion concerning any possible additional range of 
motion loss during flare-ups since none existed.  

The clinical findings on VA examination in February 2006 were 
essentially unchanged.  The veteran reported pain, stiffness, 
and some limited motion in the right thumb, with flare-ups 
about once ever month or two, manifested by mild pain.  The 
veteran reported that he was still able to use the right hand 
during flare-ups and that they lasted only for about a day.  
Hand strength and dexterity for grasping, pushing, and 
pulling was mildly impaired, and moderately impaired on 
twisting, probing, touching, and writing.  Overall, the 
veteran had good range of motion of all digits with some pain 
and slight limitation of motion in the right thumb and middle 
finger, and the metacarpal phalangeal joint of the right 
index; there was no additional loss of motion on repetitive 
use of any of the digits.  There was a 2 cm. gap from the 
right thumb to the proximal crease of the palm, but with his 
fingers, the veteran was able to touch the crease with 
individual flexion.  The veteran denied any neurological 
problems other than some numbness over the laceration scar on 
the base of the thumb; he said that his main problem was 
stiffness.  Sensation to pinprick and touch, reflexes, 
strength, and muscle tone and bulk were all normal in the 
right hand.  The examiner commented that overall, sensory 
examination was normal except for decreased sharp sensation 
over the laceration scar which did not appear to be 
consistent with a neurological disorder.  

In the Board's judgment, the above-cited evidence as a whole 
shows no more than mild incomplete paralysis of the right 
(major) radial nerve.  This is contemplated by the 20 percent 
rating in effect under Code 8514.  Moderate incomplete 
paralysis of the radial nerve, as required for a higher 
rating under DC 8514, is not shown.  

In deciding the rating to be assigned the right thumb and 
hand disability, the undersigned is mindful that separate 
disability ratings may be assigned under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-
97 (July 1, 1997).  In this regard, the veteran's right hand 
disability is currently rated under a neurological code.  
This code pertains to loss of function of the fingers, hand 
and wrist, including movement.  Therefore, unless the veteran 
could get a higher rating under the code pertaining to 
limitation of motion or ankylosis, it would not be to his 
advantage to change the Diagnostic Code under which he is 
rated.  The Code provision pertaining to limitation of motion 
of the fingers and hand is found at 38 C.F.R. § 4.71a, DCs 
5228-5230.  The highest rating provided under this code for 
limitation of motion of individual digits is 20 percent.  It 
is evident that the veteran's current rating is more 
advantageous as it does provide for an evaluation higher than 
20 percent.  Rating the veteran under both codes would amount 
to pyramiding, a practice not permitted under the 
regulations.  Pyramiding is rating the same manifestations 
under different diagnostic codes.  38 C.F.R. § 4.14 (2005).  
Furthermore, there is no evidence of ankylosis or compensable 
limitation of motion of the thumb, index, or ring fingers 
such that a combined evaluation in excess of 20 percent would 
be warranted.  

Consideration may also be given to whether a higher rating 
may be assigned under the neurological criteria or the 
criteria pertaining to ankylosis of the right hand based on 
functional loss.  In DeLuca, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The applicable criteria provides for a rating in excess of 20 
percent where there is unfavorable ankylosis in at least two 
fingers or favorable ankylosis of, at a minimum, the thumb 
and an additional finger.  38 C.F.R. Part 4, DCs 5216-5223 
(2005).  Here, the veteran has good range of motion all 
digits of the right hand with some decreased motion in the 
thumb, index and middle finger during flare-ups.  However, 
the veteran does not claim nor does the evidence show the 
diminished motion to be commensurate with ankylosis.  In 
fact, when examined by VA in February 2006, the veteran 
reported that even during flare-ups of pain, he is still able 
to use his right hand.  In the June 1998 VA examination, the 
examiner specifically noted that there was no evidence of 
weakened movement, excess fatigability, or incoordination, 
and no additional loss of motion on repetitive use.  
Therefore, a rating in excess of 20 percent under the 
criteria for functional loss is not warranted.  

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  However, the current 
medical evidence of record has consistently revealed that 
veteran's surgical scar is well-healed and non-tender, and 
there is no evidence of scar ulceration or limitation of 
motion due to the scars.  Thus, no additional evaluation is 
warranted under the Diagnostic Codes governing the rating of 
scars.  38 C.F.R. § 4.118, DCs 7802, 7803, 7804 (2005).  


ORDER

Service connection for an esophageal mass, is denied.  

Service connection for granulomatous chest mass, is denied.  

An evaluation in excess of 20 percent for residuals of a 
right thumb and hand laceration with arthritis, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


